Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0975
                        Lower Tribunal No. 19-5733
                           ________________


                        Alexis Gonzalez, et al.,
                                 Appellants,

                                     vs.

            Florida Insurance Guaranty Association,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Billbrough & Marks, P.A., and Geoffrey B. Marks, for appellants.

     Conroy Simberg, and Hinda Klein (Hollywood), for appellee.


Before FERNANDEZ, C.J., and HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.